Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
video input unit, a storage unit, display unit, operation input unit, editing unit, external input unit, and shooting control unit in claims 1-9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 rejected under 35 U.S.C. 103 as being unpatentable over US 20080306766 A1 to Ozeki et al. (“Ozeki”) (cited in the IDS filed 6/22/2020) in view of W0 2016046906 A1 to Tanabe (cited in the IDS filed 6/22/2020).

Regarding claim 1, Ozeki discloses a medical video processing system comprising: 
a video input unit that inputs a plurality of video files about a surgical operation, separating the plurality of video files according to a plurality of input systems (para [0036], [0047], [0077] and fig. 1: examination data server 3 receives video files from X-ray device IA and IVUS device 1D); 

a display unit that displays the plurality of video files stored in the storage unit and information about the video files (para [0094] and fig. 2: display 13); and 
an operation input unit that accepts an operation input by a user to the display unit (para [0095]-[0097] and fig. 2: operation part 14); wherein 
a display area of the display unit includes: 
a timeline display area to display a plurality of timelines indicating time zones corresponding to the plurality of video files about the surgical operation, separating the plurality of timelines according to the input systems (para [0127]-[0136] and fig. 5: chronological display screen); and 
a synchronous display area to synchronously display, among images included in the plurality of video files corresponding to the timelines displayed in the timeline display area, at least a part of a plurality of images associated with the time code of the certain time point included in the time lines (para [0137]-[0139] and fig. 6: displaying the synchronized partial data synchronized).
Ozeki fails to explicitly disclose an editing unit as claimed.
However, in analogous art, Tanabe discloses the medical video processing system further comprises an editing unit that executes editing processing about the video files synchronously displayed in the synchronous display area, based on an operation input accepted by the operation input unit (see pg. 9 para 4 and fig. 4C: comment field 52 enables the operator to input a 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to modify the teachings of Ozeki in view of the above teachings of Tanabe for the recognizable benefit of enabling a medical evaluator to emphasize scenes of particular interest regarding an examination.

Regarding claim 2, Ozeki modified by Tanabe discloses the medical video processing system according to claim 1, and Ozeki further teaches wherein,
the editing unit executes: 
first tag processing for, in association with the time code of the certain time point included in the time lines displayed in the timeline display area, attaching a tag display to the time lines, based on an operation input by the user; and comment processing for inputting a given comment in association with the time code corresponding to the tag display attached by the first tag processing, based on an operation input by the user (see pg. 9 para 4 and fig. 4C: comment field 52 enables the operator to input a comment or the like at a specific reproduction time and a corresponding mark or the like may be added on the time line slider 46).
The motivation to combine the references is the same as per the rejection of claim 1.

Regarding claim 3, Ozeki modified by Tanabe discloses the medical video processing system according to claim 2, and Ozeki further teaches wherein, in the case of executing capture processing for capturing an image included in the video files corresponding to the timelines displayed in the timeline display area as a still image, the editing unit executes the first tag 
The motivation to combine the references is the same as per the rejection of claim 1.

Claims 4-8 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Tanabe and further in view of US 20150302605 A1 to Sasaki et al. (“Sasaki”) (cited in the IDS filed 6/22/2020).

Regarding claim 4, Ozeki modified by Tanabe discloses the medical video processing system according to claim 2, but fails to explicitly disclose the identification processing and download processing as claimed.
However, in analogous art, Sasaki teaches dynamic image data storage control processing which adjusts the dynamic image storage range of the frame of interest set once by using the predetermined GUI (para [0072]-[0073]).
Therefore the combined teachings of Ozeki modified by Tanabe and Sasaki disclose
identification processing for identifying a time zone from a time code of a first time point to a time code of a second time point included in the time lines displayed in the timeline display area, based on an operation input by the user (Ozeki teaches the timeline display area as per the rejection of claim 1, and Sasaki teaches the abovementioned selecting a time range of interest using a GUI); and 

It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of Ozeki and Tanabe in view of the above teachings of Sasaki for the recognizable benefit of reducing the time and effort needed to reach a desired image of interest (Sasaki, para [0006]).

Regarding claim 5, the combination of Ozeki, Tanabe and Sasaki discloses the medical video processing system according to claim 4, wherein, when a plurality of video files associated with the time codes included in the time zone identified by the identification processing are specified, the editing unit executes the download processing for the plurality of video files (Ozeki teaches the synchronized partial data as per the rejection of claim 1, and Tanabe teaches the editing unit as per the rejection of claim 1; additionally, Sasaki teaches the identification  and download processing as per the rejection of claim 4).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to combine the teachings of Ozeki and the editing interface of Tanabe to for the recognizable benefit of enabling a medical evaluator to emphasize scenes of particular interest regarding an examination, and to combine the synchronized partial data of Ozeki and the identification and download processing of Sasaki for the recognizable benefit of reducing the time and effort needed to reach a desired image of interest (Sasaki, para [0006]).


It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of Ozeki, Tanabe and Sasaki in view of the above teachings of Tanabe for the recognizable benefit of enabling a medical evaluator to emphasize scenes of particular interest regarding an examination.

Regarding claim 7, the combination of Ozeki, Tanabe and Sasaki discloses the medical video processing system according to claim 4, comprising an external input unit that inputs event information about the surgical operation and time information corresponding to the event information from an external system (para [0117] of Ozeki teaches inputting information that associates the inputted procedure item with the reference time; Ozeki does not explicitly the information abovementioned information is inputted from an external system, but para [0040]-[0042] of Sasaki does teach an external interface for storage/retrieval of image data and associated identification information as further described in para [0072]-[0073]).
 It would have been an obvious matter of design choice to one with ordinary skill, in the art before the effective filing date of the invention, to modify the system of Ozeki to include an external interface as taught by Sasaki to enable storage/retrieval of image data and associated 
the combination of Ozeki, Tanabe and Sasaki further teaches wherein 
the editing unit executes second tag processing for, in association with the time code of the certain time point included in the time lines displayed in the timeline display area, attaching a tag display to the time lines, based on the event information and the time information inputted by the external input unit (Ozeki teaches the synchronized partial data as per the rejection of claim 1, and Tanabe teaches the editing unit as per the rejection of claim 1, additionally Sasaki teaches the abovementioned external interface).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to combine the teachings and partial synchronized data of Ozeki and the editing interface of Tanabe for the recognizable benefit of enabling a medical evaluator to emphasize scenes of particular interest regarding an examination, and to further modify the combination in view of the external interface as taught by Sasaki to enable storage/retrieval of image data and associated identification information to/from an external device in order to, for example, enable different users to access the informations from different devices.

Regarding claim 8, the combination of Ozeki, Tanabe and Sasaki discloses the medical video processing system and identification processing according to claim 7, and Tanabe further teaches, wherein at least one of the first time point and the second time point is identified based on an operation input by the user specifying the tag display attached by the second tag processing (see pg. 9 para 4 and fig. 4C: comment field 52 enables the operator to input a comment or the 
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of Ozeki, Tanabe and Sasaki in view of the above teachings of Tanabe for the recognizable benefit of enabling a medical evaluator to emphasize scenes of particular interest regarding an examination.

Claim 9 rejected under 35 U.S.C. 103 as being unpatentable over Ozeki in view of Tanabe and further in view of US 20180122506 A1 to Grantcharov et al. (“Grantcharov”).

Regarding claim 9, Ozeki modified by Tanabe discloses the medical video processing system according to claim 1, but fails to explicitly disclose:
a plurality of shooting apparatuses that shoot a surgical field of the surgical operation and a biological information monitor displaying biological information about a surgically operated person of the surgical operation; and 
a shooting control unit that performs control about shooting by the plurality of shooting apparatuses, based on an operation by the user; 
wherein a plurality of video input units input video files for the plurality of shooting apparatuses, respectively, each of the plurality of video input units being the input video unit.
However, in analogous art, Grantcharov discloses: 
a plurality of shooting apparatuses that shoot a surgical field of the surgical operation and a biological information monitor displaying biological information about a surgically operated person of the surgical operation (para [0090]: “several pieces of recording equipment may be 
a shooting control unit that performs control about shooting by the plurality of shooting apparatuses, based on an operation by the user (para [0037]); 
wherein a plurality of video input units input video files for the plurality of shooting apparatuses, respectively, each of the plurality of video input units being the input video unit (para [0046]).
It would have been obvious to one with ordinary skill, in the art before the effective filing date of the invention, to further modify the teachings of Ozeki, and Tanabe in view of the above teachings of Grantcharov to provide more comprehensive data collection of an operating room in order to identify chains of events leading to adverse outcomes (Grantcharov, para [0003]).



Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Q Tran can be reached on (571) 272-7382.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/STEPHEN R SMITH/Examiner, Art Unit 2484                                                                                                                                                                                                        
/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484